IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,307


EX PARTE RAMON DELGADO LOPEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. W02-40428-H(A) IN THE CRIMINAL DISTRICT 
COURT NO. 1 FROM DALLAS COUNTY



 Per Curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq..  Applicant was convicted
of the felony offense of robbery, and punishment was assessed at confinement for ten years. 
No direct appeal was taken.
	Applicant contends, inter alia, that his trial counsel was ineffective for failing to
timely bench warrant him back to Dallas County, as the judge instructed, for the court
consider him for shock probation.  
	The trial court initially entered findings of fact and conclusions of law finding that
Applicant, through no fault of his own, did not receive the shock probation hearing the court
had authorized, and he should be granted a re-sentencing hearing.  The trial court has filed
supplemental findings of fact and conclusions of law finding that it would have granted
shock probation had Applicant been timely returned for a shock probation hearing.	
	Habeas corpus relief is granted.  The sentence in cause number W02-40428-H(A)
from the Criminal District Court No. 1 District Court of Dallas County is vacated, and the
Applicant is remanded to the custody of the Sheriff of Dallas County so that a new
punishment hearing may be conducted.  
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
correctional institutions, and parole divisions.
DO NOT PUBLISH
DELIVERED: December 14, 2005